     Case 4:19-cv-01352 Document 15 Filed on 07/07/20 in TXSD Page 1 of 9
                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                   July 07, 2020
                    IN THE UNITED STATES DISTRICT COURT                         David J. Bradley, Clerk
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IRON THUNDERHORSE,                        §
                                          §
                     Plaintiff,           §
                                          §
v.                                        §      CIVIL ACTION NO. H-19-1352
                                          §
TIMOTHY JONES, et al.,                    §
                                          §
                     Defendants.          §


                   MEMORANDUM OPINION AND ORDER

       State inmate Iron Thunderhorse, proceeding pro se and in forma pauperis, filed

an amended section 1983 complaint against Texas Department of Criminal Justice

(“TDCJ”) employees Michael E. Rutledge, Timothy Jones, Cynthia Lowry, Thomas

Lowe, and Loretta Mitchell for alleged violations of his constitutional and other federal

rights. Because plaintiff’s claims were vague, factually unsupported, and potentially

barred by his other lawsuits, the Court ordered plaintiff on April 20, 2020, to file a More

Definite Statement (“MDS”) of the specific facts and claims underlying this lawsuit.

       Plaintiff did not answer the Court’s MDS. Instead, on June 21, 2020, he filed a

100-page “Advisory.” (Docket Entry No. 14.) In the Advisory, plaintiff stated that

visual impairments hampered his ability to comply with the Court’s MDS, and that he

was submitting the Advisory with a Second Amended Complaint and exhibits “to clarify

what has happened.” Id., p. 14-1, p. 1.
    Case 4:19-cv-01352 Document 15 Filed on 07/07/20 in TXSD Page 2 of 9




      In the interest of justice and fairness, the Court has reviewed plaintiff’s Advisory

and finds that it is an unorganized collection of numerous typewritten and handwritten

letters and a proposed Second Amended Complaint that do not provide the information

requested by the Court.     Although the Court does not question plaintiff’s visual

limitations, it notes that the Advisory includes the ten-page, single-spaced Second

Amended Complaint dated June 20, 2020, as prepared and typed by plaintiff. (Docket

Entry No. 14-1, pp. 2–11.) It also includes numerous letters he typed and sent to prison

officials over the past three months, including letters he typed in early May 2020. See,

e.g., Docket Entry No. 14-2, pp. 2–9, dated May 3–6, 2020. As plaintiff was able to

prepare, type, and send those documents, his failure to answer the Court’s MDS during

that same time frame cannot be excused.

      Having considered the Advisory, the record, and the applicable law, the Court

DISMISSES IN PART and TRANSFERS IN PART plaintiff’s claims raised in his

Second Amended Complaint, and ORDERS this case closed as explained below.

                      I. SECOND AMENDED COMPLAINT

      Plaintiff’s proposed Second Amended Complaint (Docket Entry No. 14-1, pp.

2–11) is ORDERED FILED.           Plaintiff names the following TDCJ employees as

defendants in the Second Amended Complaint:           Timothy Jones, Cynthia Lowry,

Chaplain Woods (Stiles Unit), and Chaplain Guy (Polunsky Unit). He seeks injunctive

relief, a declaratory judgment, and punitive damages for alleged violations of the First



                                           2
    Case 4:19-cv-01352 Document 15 Filed on 07/07/20 in TXSD Page 3 of 9




and Fourteenth Amendments, RLUIPA, the ADA, “Articles on International Law of

Treaties,” and the “United Nations Declaration on the Rights of Indigenous Peoples.”

       The Court will not construe the additional Advisory exhibits as part of plaintiff’s

Second Amended Complaint, as it would require this Court to comb through plaintiff’s

voluminous exhibits and improperly speculate as to what additional claims, if any,

plaintiff may have intended to raise and what facts may support any particular claim.

Plaintiff made mention of the exhibits only in general terms as “all those documents he

submi[tt]ed” to prison officials. (Docket Entry No. 14-1, p. 9.) The exhibits are not

individually numbered, and plaintiff makes no reference to any particular exhibit within

his Second Amended Complaint. More importantly, plaintiff proffers no correlation

between the specific information sought in the Court’s MDS and his extensive Advisory,

and the Court will not attempt that task for him.

       Therefore, the Court declines to accept plaintiff’s Advisory as a substitute for the

specific information requested by the MDS. The Court will consider only those claims

and factual allegations expressly pleaded within plaintiff’s Second Amended Complaint

(Docket Entry No. 14-1, pp. 2–11).

                  II. SEVERANCE AND TRANSFER OF CLAIMS

       A.     Defendant Woods/Stiles Unit

       Defendant Chaplain Woods is employed by the TDCJ at the Stiles Unit, and

plaintiff’s claims against defendant Woods arose at the Stiles Unit. The Stiles Unit is

located in Beaumont, Jefferson County, Texas. Jefferson County is located within the

                                             3
    Case 4:19-cv-01352 Document 15 Filed on 07/07/20 in TXSD Page 4 of 9




jurisdiction of the United States District Court for the Eastern District of Texas,

Beaumont Division. In the interest of justice and for the convenience of the parties and

witnesses, plaintiff’s claims against Chaplain Woods are ORDERED SEVERED from

this lawsuit and TRANSFERRED to the Beaumont Division. 28 U.S.C. §§ 1391(b),

1404(a).

       Defendant also raises claims for events occurring at the Stiles Unit not expressly

related to Chaplain Woods. Plaintiff’s claims arising at the Stiles Unit are ORDERED

SEVERED from this lawsuit and TRANSFERRED to the Eastern District of Texas,

Beaumont Division. 28 U.S.C. §§ 1391(b), 1404(a).

       B.     Defendant Guy/Polunsky Unit

       Defendant Chaplain Guy is employed by the TDCJ at the Polunsky Unit, and

plaintiff’s claims against defendant Guy arose at the Polunsky Unit. The Polunsky Unit

is located in Livingston, Polk County, Texas.        Polk County is located within the

jurisdiction of the United States District Court for the Eastern District of Texas, Lufkin

Division. In the interest of justice and for the convenience of the parties and witnesses,

plaintiff’s claims against Chaplain Guy are ORDERED SEVERED from this lawsuit

and TRANSFERRED to the Lufkin Division. 28 U.S.C. §§ 1391(b), 1404(a).

       Defendant also raises claims for events occurring at the Polunsky Unit not

expressly related to Chaplain Guy. He further seeks injunctive relief as to events and

practices arising at the Polunsky Unit. Plaintiff’s claims arising at the Polunsky Unit and

his request for injunctive relief as to the Polunsky Unit are ORDERED SEVERED

                                            4
    Case 4:19-cv-01352 Document 15 Filed on 07/07/20 in TXSD Page 5 of 9




from this lawsuit and TRANSFERRED to the Eastern District of Texas, Lufkin

Division. 28 U.S.C. §§ 1391(b), 1404(a).

      C.     Injunctive Relief

      Plaintiff further seeks temporary and permanent injunctive relief as to the alleged

violations of his constitutional rights and his rights under RLUIPA, the ADA, ‘”Articles

on International Law of Treaties” and the “United Nations Declaration on the Rights of

Indigenous Peoples.” No particular defendant is named as to these claims.

      The granting of injunctive relief as to plaintiff’s claims would involve

adjudication of his constitutional and other federal rights in context of his current

incarceration at the Polunsky Unit. It would further require that certain conduct and

actions be taken or avoided by TDCJ employees and officials as to his confinement at

the Polunsky Unit. Accordingly, plaintiff’s general claims for injunctive relief as to his

constitutional and other federal rights are ORDERED SEVERED from this lawsuit and

TRANSFERRED to the Eastern District of Texas, Lufkin Division. 28 U.S.C. §§

1391(b), 1404(a).

                           III. DISMISSAL OF CLAIMS

      A.     Michael E. Rutledge

      Plaintiff states that his claims against defendant Michael E. Rutledge are now

moot, and Rutledge is not named as a defendant in the Second Amended Complaint.

(Docket Entry No. 14-1, p. 5.)      Accordingly, plaintiff’s claims against Michael E.

Rutledge are DISMISSED WITHOUT PREJUDICE.

                                            5
    Case 4:19-cv-01352 Document 15 Filed on 07/07/20 in TXSD Page 6 of 9




       B.     Thomas Lowe and Loretta Mitchell

       Plaintiff no longer names Thomas Lowe and Loretta Mitchell as defendants in the

Second Amended Complaint. Accordingly, plaintiff’s claims against Thomas Lowe and

Loretta Mitchell are DISMISSED WITHOUT PREJUDICE.

       C.     Conspiracy

       Plaintiff claims that the defendants conspired among themselves and with other

unnamed TDCJ employees to violate his constitutional and federal statutory rights.

       The Court ordered plaintiff to file a MDS of the factual allegations supporting his

claims for conspiracy as to defendants Timothy Jones and Cynthia Lowry, and to

identify their unnamed co-conspirators. (Docket Entry No. 11, Question 3.) Plaintiff did

not answer the Court’s MDS, and instead filed his 100-page Advisory.             Because

plaintiff’s Second Amended Complaint does not plead factual allegations sufficient to

raise a viable claim for conspiracy as to any of the defendants, and plaintiff failed to

answer the Court’s MDS as to specific conspiracy claims and co-conspirators, plaintiff

has not pleaded factual allegations sufficient to support a conspiracy claim.

       Accordingly, plaintiff’s claims of conspiracy are DISMISSED WITHOUT

PREJUDICE.

       D.     Defendant Timothy Jones

       Defendant names TDCJ Chaplaincy Director Timothy Jones as a defendant in his

individual, official, and supervisory capacity. The Court ordered plaintiff to file a MDS



                                             6
    Case 4:19-cv-01352 Document 15 Filed on 07/07/20 in TXSD Page 7 of 9




as to his claims and factual allegations supporting his claims against Jones, as well as the

specific relief being sought against him. Plaintiff did not answer the Court’s MDS.

       Plaintiff’s Second Amended Complaint does not plead specific factual allegations

sufficient to raise a viable claim for relief against Jones, and plaintiff failed to answer the

Court’s MDS as to the factual bases for his claims against him.               Despite ample

opportunity, plaintiff has pleaded no factual allegations sufficient to support a viable

section 1983 claim against Jones. His claims against defendant Timothy Jones, to the

extent not otherwise severed and transferred herein above, are DISMISSED

WITHOUT PREJUDICE.

       E.     Defendant Cynthia Lowry

       Defendant names Regional TDCJ Chaplaincy Director Cynthia Lowry as a

defendant in her individual, official, and supervisory capacity.         The Court ordered

plaintiff to file a MDS as to the claims and factual allegations supporting his claims

against Lowry, as well as the specific relief being sought against her. Plaintiff did not

answer the Court’s MDS.

       Plaintiff’s Second Amended Complaint does not plead specific factual allegations

sufficient to raise a viable claim for relief against Lowry, and plaintiff failed to answer

the Court’s MDS as to the factual bases for his claims against her. Despite ample

opportunity, plaintiff has pleaded no factual allegations sufficient to support a viable

section 1983 claim against Lowry. His claims against defendant Cynthia Lowry, to the



                                              7
   Case 4:19-cv-01352 Document 15 Filed on 07/07/20 in TXSD Page 8 of 9




extent not otherwise severed and transferred herein above, are DISMISSED

WITHOUT PREJUDICE.

                                IV. CONCLUSION

     The Court ORDERS as follows:

     1.    Plaintiff’s Second Amended Complaint (Docket Entry No. 14-1, pp. 2–11)
           is ORDERED FILED AND DOCKETED.

     2.    Plaintiff’s claims against Chaplain Woods are ORDERED SEVERED
           from this lawsuit and TRANSFERRED to the Eastern District of Texas,
           Beaumont Division.

     3.    Plaintiff’s claims arising at the Stiles Unit are ORDERED SEVERED
           from this lawsuit and TRANSFERRED to the Eastern District of Texas,
           Beaumont Division.

     4.    Plaintiff’s claims against Chaplain Guy are ORDERED SEVERED from
           this lawsuit and TRANSFERRED to the Eastern District of Texas, Lufkin
           Division.

     5.    Plaintiff’s claims arising at the Polunsky Unit and his request for injunctive
           relief as to the Polunsky Unit are ORDERED SEVERED from this
           lawsuit and TRANSFERRED to the Eastern District of Texas, Lufkin
           Division.

     6.    Plaintiff’s claims against Michael E. Rutledge are DISMISSED
           WITHOUT PREJUDICE.

     7.    Plaintiff’s claims against Thomas Lowe and Loretta Mitchell are
           DISMISSED WITHOUT PREJUDICE.

     8.    Plaintiff’s claims    of   conspiracy    are   DISMISSED         WITHOUT
           PREJUDICE.

     9.    Plaintiff’s claims against Timothy Jones, not otherwise severed and
           transferred herein above, are DISMISSED WITHOUT PREJUDICE.



                                          8
Case 4:19-cv-01352 Document 15 Filed on 07/07/20 in TXSD Page 9 of 9




  10.   Plaintiff’s claims against Cynthia Lowry, not otherwise severed and
        transferred herein above, are DISMISSED WITHOUT PREJUDICE.

  11.   Any and all        pending    motions    are   DISMISSED   WITHOUT
        PREJUDICE.

  12.   This case is ORDERED CLOSED.

                                         7th day of July, 2020.
  Signed at Houston, Texas, on this the ____




                                     KEITH P. ELLISON
                                     UNITED STATES DISTRICT JUDGE




                                      9
